                 Case
               Case    17-2003, DocumentDocument
                    3:16-cv-01434-JCH    168, 11/27/2019,
                                                  98 Filed2717365,
                                                           11/27/19Page1
                                                                    Pageof1 1of 1

                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
                                              _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      27th day of November, two thousand and nineteen.

      ______________________________

       Connecticut Fine Wine and Spirits, LLC, d/b/a, Total
                                                                     STATEMENT OF COSTS
       Wine & More,
                                                                     Docket No. 17-2003
                    Plaintiff-Appellant,

       v.

       Commissioner Michelle H. Seagull, Department of
       Consumer Protection, John Suchy, Director, Division
       of Liquor Control,

                    Defendants-Appellees,

       Wine & Spirits Wholesalers of Connecticut, Inc.,
       Connecticut Beer Wholesalers Association, Inc.,
       Connecticut Restaurant Association, Connecticut
       Package Stores Association, Inc., Brescome Barton,
       Inc.,

                 Intervenors-Defendants-Appellees.
      ______________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $192.50 in favor of the
      Appellees.


                                                          For the Court:

                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 11/27/2019
